Citation Nr: 1235931	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial evaluation for degenerative joint disease of the right hip for the period from October 16, 1979 to April 17, 2002.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip for the period beginning January 11, 2010.

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 17, 2002, the Veteran's degenerative joint disease of the right hip was not characterized by limited motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, extension of the thigh limited to five degrees, flexion of the thigh limited to 45 degrees, limitation of abduction of the thigh with motion lost beyond 10 degrees, limitation of adduction being unable to cross legs, or limitation of rotation with the inability to toe out more than fifteen degrees of the affected leg, or ankylosis or flail joint.  

2.  For the period from January 11, 2010, the Veteran is not shown to have flexion of the hip limited to 30 degrees or less, abduction lost beyond 10 degrees, any type of ankylosis, or flail joint.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for degenerative joint disease of the right hip for the period October 16, 1979 to April 17, 2002 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250-5254  (2011).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip for the period from January 11, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250-5254  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Veteran's claim for a higher initial rating for his degenerative joint disease of the right hip is a "downstream" issue from his claim for entitlement to service connection for that disability.  The Veteran was granted service connection for degenerative joint disease of the right hip and was granted a 0 percent rating until July 26, 2000 and a 10 percent rating thereafter.  In a December 2008 rating decision the RO found there had been a clear and unmistakable error in the assignment of July 26, 2000 as the start date for the 10 percent rating and assigned a 10 percent rating beginning April 17, 2002.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating for the period for which he had been awarded a noncompensable rating.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.

In this case, the Veteran was sent an initial VCAA letter in March 2004 that explained how VA could help him obtain evidence in support of his claim and what the evidence needed to show in order to establish service connection for a claimed disability.  He was sent a second VCAA letter with this information in August 2004.  The Veteran was granted service connection for his right hip disability in July 2008 and clear and unmistakable error was found in the effective date for service connection and the effective date for the 10 percent rating in a December 2008 rating decision.  In February 2009 the Veteran disagreed with both the 0 percent rating in effect prior to April 17, 2002 and the 10 percent rating assigned thereafter, but he subsequently withdrew his claim for a higher rating for the period beginning April 17, 2002.  In September 2009 the Veteran was sent a statement of the case (SOC) that addressed the propriety of the initial 0 percent evaluation for his right hip disability.

The Veteran filed a new claim for a higher rating for his right hip in January 2010.   He was sent a VCAA notice in January 2010 that explained that in order to receive an increased rating for his right hip disability, he needed to show that it got worse.  This notice also explained the ways that VA could assist him with gathering evidence in support of his claims as well as explained how VA assigns disability ratings and effective dates.  He filed a claim for TDIU in June 2010.  In June 2010 he was sent a VCAA letter that addressed his claims for TDIU and a higher rating for his right hip disability.  In August 2010, the Veteran's claims for an increased evaluation for his right hip and for TDIU were denied.  In June 2011, the Veteran was sent an SOC that addressed the reasons for the denial of his claims for an increased evaluation for his right hip disability and TDIU.  His claim for a higher rating from October 1979 to April 16, 2002 was also subsequently readjudicated in a June 2011 supplemental statement of the case (SSOC).  Thus, the requirements for notification of the Veteran were met.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, FMLA forms, and written lay statements that were submitted by the Veteran, his wife, and various friends and coworkers.  The Veteran alleges that there are additional VA treatment records from 1986-2000 which are not in the claims file.  A search for these alleged records was made and they were determined to be unavailable in a memorandum dated in August 2010.  The Veteran was notified of this in a letter dated in August 2010.  The Veteran apparently made an attempt to obtain the records himself, but was unsuccessful insofar as these records were never received.  The Veteran was afforded an appropriate examination for his claim for an increased rating beginning January 11, 2010.  His claim for service connection for a right hip disability, which was filed in 1979, was not granted until July 2008.  Therefore, no contemporaneous VA examination exists for the period from October 16, 1979 to April 17, 2002.  Further examination at this time would not be helpful in ascertaining the Veteran's level of disability from 1979-2002.  The Board finds that the duty to assist was satisfied in this case.  

Increased and Initial Ratings

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While claims must be evaluated using diagnostic codes that were in effect at the appropriate times, in this case the diagnostic codes for arthritis and for disorders of the hip and thigh have not changed since the Veteran's claim was filed in 1979.

Degenerative joint disease is rated pursuant Diagnostic Code 5003.  Arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint or group of minor joints.  In the absence of limitation of range of motion, a 10 percent evaluation is assigned for x-ray evidence of the involvement or 2 more major joints or 2 or more minor joint groups, and a 20 percent evaluation is assigned where such x-ray findings are accompanied by occasional incapacitating exacerbations.  In order for the 10 percent rating for noncompensable limitation of motion to apply, there must be objective evidence such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diseases and injuries of the hip and thigh are rated pursuant to 38 C.F.R. § 4.71a, diagnostic codes 5250 to 5255 (however diagnostic code 5255 deals with impairment of the femur which is not at issue in this case).  Pursuant to diagnostic code 5250, a 90 percent rating is applied for extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.  Intermediate ankylosis is 70 percent disabling.  Favorable ankylosis at an angle between 20 and 40 degrees and slight adduction or abduction is rated 60 percent disabling.  

Pursuant to diagnostic code 5251, extension of the thigh limited to 5 degrees is rated 10 percent disabling.  Pursuant to diagnostic code 5252, limitation of flexion of the thigh to 10 degrees or less is 40 percent disabling, to 20 degrees is 30 percent disabling, to 30 degrees is 20 percent disabling, and to 45 degrees is 10 percent disabling.  

Pursuant to diagnostic code 5253, limitation of abduction with motion lost beyond 10 degrees is 20 percent disabling, limitation of adduction so that the legs cannot be crossed is 10 percent disabling, and limitation of rotation preventing the individual from toeing out for than 15 degrees on the affected leg is 10 percent disabling.  Pursuant to diagnostic code 5254, flail joint is 80 percent disabling.

In this case, the Veteran was noted to have traumatic arthritis of the hip at his separation examination in September 1979.  It was noted that there was slight tenderness of the right hip.

A letter from the Veteran dated in July 2000 indicated that he hurt his lower back, pelvis, and hip in a vehicle accident in service.  He reported back and pelvic pain, with no specific statement about the right hip.  A letter from a friend of the Veteran received in July 2000 indicated that the Veteran's physical health had declined over the last 15 years and he no longer participated in many sports.  A letter from the Veteran's brother received in July 2000 reported that the Veteran had a decline in health over the past few years and was no longer as physically active as he had been in the past.  A letter from a friend received in July 2000 indicated that the Veteran's health was declining over the years.  In July 2000, the Veteran's wife wrote that the Veteran had pain in his back and pelvis and walked with a limp at times.  She felt that the Veteran's physical activity was decreased due to back and pelvic pain.  There was no specific information about the Veteran's right hip in any of these letters.

There are no records pertaining to the right hip prior to 2000.  A treatment record dated in May 2000 noted that there was x-ray evidence of mild arthritis of the right hip, but does not document any complaints of right hip pain or limited motion.  An August 2000 treatment record documented good range of motion of the hip.  A September 2000 treatment record reflected good hip range of motion bilaterally without pain although the Veteran complained of some posterior hip pain (does not indicate which hip).

A treatment record dated April 17, 2002 documented pain in the right leg at the back of the thigh.  A May 2002 MRI of the right hip showed a normal hip.  In May 2002, the Veteran reported a "long history of hip and back pain."  Subsequent treatment records show treatment for various pains, including the right hip, left hip, pelvis, and back, for which the Veteran was prescribed pain medication.  

The Veteran's right hip was first examined in March 2008 at which time the Veteran complained of right groin pain but not specifically hip pain.  Examination of the right hip showed flexion to 90 degrees, extension to 5 degrees, adduction to 10 degrees, abduction 20 degrees, internal rotation 10 degrees, and external rotation 25 degrees.  He had pain with the last 10 degrees of flexion and with internal and external rotation.  His range of motion was not diminished after repetition.  He had a normal gait.  He had mild tenderness to palpation around the hip.  He had normal strength in his hip.  The impression was moderate to severe degenerative joint disease of the right hip.  

In March 2008 the Veteran was approved for Family and Medical Leave intermittently for back, hip, and pelvic pain.

A March 2009 private treatment record indicated that the Veteran had 10 degrees of internal rotation and 20 degrees external rotation of the right  hip.

In a letter received in November 2008 the Veteran reported that his hip arthritis was "an illness that has been present for several years" and that he had pain and limitation of motion of the right hip.  

In his November 2009 notice of disagreement, the Veteran wrote that he felt that he should get a 10 percent rating back to 1979 because he had been diagnosed with traumatic arthritis of the right hip.  He did not mention any actual symptoms pertaining to the right hip.  

Lay statements received in 2009 indicated that the Veteran appeared to be in pain at work, but did not specifically mention the right hip.  The Veteran apparently retired in June 2009 due to a combination of physical problems for which his employer could not make accommodations. 

The Veteran underwent physical therapy and complained of hip pain.  A February 2010 physical therapy note indicated that the range of motion of the Veteran's hips could not be tested due to pain.

In February 2010 the Veteran wrote that he believed he should get a higher rating for his right hip disability because he had pain and limitation of motion and had been told he was a candidate for a hip replacement or injections.  He was in physical therapy.

A February 2010 private treatment record reflected that the Veteran had 10 degrees on internal and external rotation of his right hip but did not give any other measurements.  This is similar to previous measurements in his private treatment records.  

An April 2010 private treatment record reflected that while when asked to flex his hip, the Veteran flexed it to about 15 degrees and would not allow passive range of motion to be tested, however when seated hip flexion was noted to be at least 80 degrees.

In July 2010 the Veteran's right hip was reexamined.  At that time the Veteran reported low back and right groin pain.  Examination of the right hip showed him to be diffusely tender to palpation throughout.  He had only 20 degrees of flexion of the right hip but when the examiner tried to test passive range of motion he guards extremely due to pain.  He could internally rotate to 30 degrees and externally rotate to 35 degrees with pain.  He could extend 10 degrees and abduct 10 degrees before guarding.  After repetition, range of motion did not change.  It was noted that the Veteran's pain was somewhat out of proportion to physical findings.  


A.  Period prior to April 17, 2002

Prior to April 17, 2002 there is no evidence to support a compensable rating for the right hip disability.  There is no documentation concerning the right hip, other than the notation of tenderness at military separation, until 2000, and documentation at that time showed good range of motion of the hips.  The Veteran's degenerative joint disease of the right hip was not characterized by limited motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, extension of the thigh limited to five degrees, flexion of the thigh limited to 45 degrees, limitation of abduction of the thigh with motion lost beyond 10 degrees, limitation of adduction being unable to cross legs, or limitation of rotation with the inability to toe out more than fifteen degrees of the affected leg, or ankylosis or flail joint.  It was not until April 17, 2002 that painful motion of the right hip was confirmed by VA treatment records. Accordingly, the Board concludes that the criteria for a compensable initial rating for degenerative joint disease of the right hip for the period October 16, 1979 to April 17, 2002 were not met.  


B.  Period beginning January 11, 2010

The evidence also does not show that the Veteran is entitled to a rating higher than 10 percent after January 11, 2010.  While the VA examination showed marked limitation of the right hip that would normally produce a higher rating, the April 2010 private treatment record showed very similar findings on range of motion testing, yet noted that the Veteran was actually able to flex his hip to "at least 80 degrees."  This finding, based on the Veteran's actual behavior, is more probative than the VA examination, which the Veteran underwent with the purpose of trying to gain additional compensation.  This conclusion is confirmed by the fact that at that time it was also noted that his pain was out of proportion to physical findings.  

Therefore, for the period from January 11, 2010, the Board finds that the Veteran is not shown to have flexion of the hip limited to 30 degrees or less, abduction lost beyond 10 degrees, any type of ankylosis, or flail joint. Accordingly, the Board concludes that the criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip for the period from January 11, 2010, are not met.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Painful motion of the hip is contemplated by the rating schedule.  While the Veteran retired from work in part due to his hip problem, it was also due to his back and pelvis disabilities so there is no showing that the right hip alone markedly interfered with employment.  The Veteran has not been hospitalized for his right hip.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a higher rating for the Veteran's right hip disability is denied.


ORDER

A compensable rating for the period of October 16, 1979 to April 17, 2002 is denied.

A rating in excess of 10 percent for the period beginning January 11, 2010 is denied.  


REMAND

The Veteran contends that he is unemployable as a result of his service connected lumbar spondylosis with degenerative disk disease, degenerative joint disease of the right hip, degenerative joint disease of the left hip, and degenerative changes of the pubic symphysis.  His combined disability rating is 50 percent.  

Review of the evidence shows that the Veteran has a high school education.  He last worked as a mail handler for the postal service, and he held this job from 1986 to 2009.  There is no information about his prior employment after service.  The Veteran was granted disability retirement from the postal service as a result of his multiple service connected orthopedic disabilities.  While a VA examiner opined that the Veteran could do sedentary work, it is unclear whether the Veteran has the necessary education, experience, and adaptability to realistically find a sedentary job.  Therefore, a remand to the Director, Compensation and Pension Service for a determination of entitlement to TDIU on an extraschedular basis is in order.   

Accordingly, the case is REMANDED for the following action:

1. Submit this claim to the Director, Compensation and Pension Service, for extraschedular consideration for TDIU.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


